THERIOT, J.
agreeing in part and dissenting in part.
_JjI agree with the reversal of the trial court judgment regarding the exception of res judicata.
I disagree with the majority opinion regarding the exception of no right of action. I agree and adopt the reasoning of my colleague, J. Holdridge, and his analysis of the exception of no right of action. However, in this particular case, rather than affirm the trial court judgment sustaining the exception of no right of action, I find it is appropriate to remand the matter to the trial court for a hearing in order to afford Mrs. Garrison the opportunity to controvert the exception of no right of action.